DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. 
Applicant argues Yamaki does not describe at “recdeive MMT format data that includes a service description table…acquire, from the service description table, copy control information stipulated by a MMT format”. The Examiner disagrees. 
Yamaki teaches, see paragraphs and figure 15, 134-135: “(1) Content copy control descriptor is the MPT recording information specified in the MMT format (2) Digital copy control descriptor is the PMT recording information specified in the MPEG-2 TS format”, wherein MPT stands for “MMT package table” and PMT stands for “program map table”. As shown in figure 15, the “Content_Copy_Control_Descriptor()” in the MMT format is converted to the “digital_copy_control_descriptor()” in the MPEG-2 TS format. Also figure 8 shows the “MPT” is within a table (1) of the MMT format and the PMT is within a table (2) of the MPEG-2 TS format. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being descrobed by Yamaki (Wo/2018/070244, priority document JP 2016-201567 and a machine translation are also provided). 
For claim 1, Yamaki teaches an information processing apparatus comprising: 
Circuitry (e.g. paragraphs 70-71) configure to: 
receive MMT (MPEG Media Transport) format data that includes a service description table (MH-SDT) (e.g. abstract: “…an MMT format is converted to an MPEG-2 TS format”, paragraphs 19- 20, figure 8 shows the “MPT” is within a table (1) of the MMT format and the PMT is within a table (2) of the MPEG-2 TS format);  
acquire, from the service description table (MH-SDT) copy control information stipulated by a MMT format;  (e.g. paragraphs 74- 75, “…convert the control information included in the MMT format data 50 and the management information such as attribute information into the MPEG-2 TS format…”); 
convert the acquired copy information to copy control information stipulated by a MPEG-2 TS format (figure 15, 134-135: “(1) Content copy control descriptor is the MPT recording information specified in the MMT format (2) Digital copy control descriptor is the PMT recording information specified in the MPEG-2 TS format”, wherein MPT stands for “MMT package table” and PMT stands for “program map table”. As shown in figure 15, the “Content_Copy_Control_Descriptor()” in the MMT format is converted to the “digital_copy_control_descriptor()” in the MPEG-2 TS format.); 

control an information recording medium to record the generated record data (e.g. paragraph 135, figure 15, “It is recorded as a digital copy control descriptor which is the recording information of MPEG-2TS)”). 
Claims 15 and 17 are also rejected for the same reasons as discussed in claim 1 above. 
For claim 2, Yamaki teaches generate, based on the acquired copy control information, the copy control information stipulated by the MPEG-2 TS format to record the generate copy control information to a program map table (PMT)(e.g. paragraph 134-135, and figure 15). 
For claim 3, Yamaki teaches generate a TS packet that stores a program map table (PMT), wherein the program map(table) includes the copy control information stipulated by the MPEG-2 TS format (figure 15, 134-135: “(1) Content copy control descriptor is the MPT recording information specified in the MMT format (2) Digital copy control descriptor is the PMT recording information specified in the MPEG-2 TS format”, wherein MPT stands for “MMT package table” and PMT stands for “program map table”. As shown in figure 15, the “Content_Copy_Control_Descriptor()” in the MMT format is converted to the “digital_copy_control_descriptor()” in the MPEG-2 TS format.); and store the generated TS packet into a clip AV stream file stipulated by one of a (e.g. paragraphs 92, 162, “BD-ROM”) or a  SPAV format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki, as applied to claims 1-3, 15 and 17 above, and further in view of Kikuchi (US 2007/0274690). 
For claim 6, Yamaki does not further specify the circuitry is further to determine a value of EPN and a value of CCI and each of the value of EPN and value of CCI is stipulated as the record data in the program map table (PMT). Kikuchi teaches the circuitry is further to determine a value of EPN and a value of CCI and each of the value of EPN and value of CCI is stipulated as the record data in the program map table (PMT). (e.g. paragraph 102, PMT includes “CCI” and “EPN”). It would have been obvious to one ordinary skill in the art before the effective filing date to incorporate the teaching of Kikuchi into the teaching of Yamaki for copy protection (e.g. Kikuchi, paragraph 102, 0=copy inhibit, 1=copy free) and to allow digital content from digital TV broadcast to be recorded directly onto recording medium (e.g. Kikuchi, paragraph 5) using a well-known standard (e.g. MEPG-2) to improve convenience for user.  
Claim 7 is also rejected for the same reasons as discussed in claim 6 above, wherein Yamaki also disclose the conversion rules for the PMT table (e.g. paragraph 19, paragraphs 90-91: “The recorded information of the PMT (program map table) 
Claim 8 is also rejected for the same reasons as discussed in claim 6 above, wherein Yamaki also teach the copy control information recorded in the service description table (MH-SDT) stipulated by the MMT format to the copy control information recorded in the record in the program map table (PMT) stipulated by the MPEG-2 TS format, and the copy control information stipulated by the MMT format to the copy control information stipulated by the MPEg-2 TS format (e.g. paragraph 191-192, (figure 15, 134-135: “(1) Content copy control descriptor is the MPT recording information specified in the MMT format (2) Digital copy control descriptor is the PMT recording information specified in the MPEG-2 TS format”, wherein MPT stands for “MMT package table” and PMT stands for “program map table”. As shown in figure 15, the “Content_Copy_Control_Descriptor()” in the MMT format is converted to the “digital_copy_control_descriptor()” in the MPEG-2 TS format.). 
For claim 5, Yamaki do not further specify record, in the program map table (PMT), AV stream data, copy output data encryption necessity information, and at least one of copy permission/prohibition information or allowed copy count information and control the information recording medium to record the AV stream data, the copy output data encryption necessity information, and at least one of the copy permission/prohibition information or the allowed copy count information. Kikuchi teaches record, in the program map table (PMT), AV stream data, copy output data encryption necessity information, and at least one of copy permission/prohibition information or allowed copy count information and control the information recording .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484